Citation Nr: 1439647	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, determined that new and material evidence had been received to reopen the previously denied claim of service connection for a bilateral eye disability and confirmed the previous denial.

In June 2012, the Board reopened the claim of service connection for a bilateral eye disability and remanded it for further development, to include providing the Veteran with an additional VA examination.  .


FINDING OF FACT

1.  The Veteran's bilateral eye disability, photophobia, is the result of an in-service injury.

2.  Presbyopia is not the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability, photophobia, have been met; the criteria for service connection for presbyopia have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In letters dated in March and May 2006, the Veteran was provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 2002).
The Veteran received all required assistance in obtaining evidence to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Indeed, VA obtained evidence that substantiated the claim to the extent that this decision is partially granting his claim.  VA obtained all reported treatment records and afforded him a sufficient examination that yielded an adequate medical opinion.

There was substantial compliance with the remand directives in that the Veteran was afforded an examination by a physician specializing in ophthalmology. 

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that his bilateral eye disability is the result of an in-service injury.

Service treatment record (STRs) dated in March 1994 demonstrate treatment for an eye injury following battery acid being splashed in the Veteran's eyes.  At that time, the Veteran reported stinging in both eyes.  Records dated approximately a week after the incident noted a diagnosis of keratitis which had resolved.  The records also indicated that most of the Veteran's vision had restored.  In the April 1994 Report of Medical History provided at separation from active service, the Veteran reported eye trouble and indicated that since the March 1994 incident, his eyes react to bright light.

VA treatment records note complaints of blurred vision and sensitivity to light. Notably, records dated in November 2005 indicate a diagnosis of photophobia. 

The Veteran was afforded a VA examination in February 2007.  The examiner diagnosed resolved chemical burn of both eyes with no residuals.  He determined that the condition was at least as likely as not caused by military service.  He noted that the Veteran's STRs indicate that he was treated for corneal burns in March 1994 and continued to complain of burning of the eyes at discharge from active service.

In the Veteran's November 2008 VA Form 9, he reported that since the in-service incident his vision has not been the same.  He stated that his eyes water and he has been prescribed glasses for reading and driving at night.  He further reported that his eyes are sensitive to light.

Pursuant to the Board's June 2012 remand directives, the Veteran was afforded an additional VA examination in August 2012.  The examiner noted a diagnosis of chemical burn to both eyes following an in-service incident.  He noted that subsequent to the incident, the Veteran complained of blurred vision, extreme photophobia and chronic epiphora.  He further complained of not being able to drive at night because of headlight glare.  Following an examination of the Veteran, the examiner determined that there were no objective physical findings of any ocular residuals from the in-service injury.  He determined that the residual subjective symptoms of the Veteran's disability (extreme photophobia, epiphora and blurred vision) are on a factitious basis which at least as likely as not had a psychological basis.  He further determined that the claimed condition was at least as likely as not incurred in or cause by the claimed in-service injury, event or illness.  He opined that although were no physical residuals associated with the in-service chemical burn injury, the Veteran has factitious ocular symptomatology which he attributes to his original documented ocular injury.  The examiner determined that based on the ocular symptomatology alone, he is mildly disabled, despite not having any physical ocular correlates.  

In a March 2013 addendum opinion, the examiner determined that the Veteran's presbyopia was less likely than not incurred in or caused by the claimed in-service injury, even or illness.  He noted that presbyopia is caused by an age-associated loss of elasticity of the lens and lens capsule.  However, the examiner determined that the Veteran's photophobia was at least as likely as not incurred in or caused by the in-service injury, event or illness.  In this regard, the examiner determined that there was no alternative explanation for the Veteran's complaints of sensitivity to light and burning and stinging sensation in the eyes since the in-service chemical burn of the eyes.

The Veteran is competent to describe symptoms he experienced in service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's statements with respect to his report of persistent symptoms associated with photophobia during and since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The physician's opinion weighs against the grant of service connation for presbyopia and there is no evidence to contradict the examiner's opinion with regard to that disability.  Even the Veteran has not disputed the examiner's negative opinion as to that condition.

In light of the current diagnosis of photophobia; an in-service injury associated with the disability; and a nexus between the claimed in-service injury and the present disability, the Board finds that the criteria for service connection for a bilateral eye disability, consisting of photophobia, are met, and that service connection is warranted.


ORDER

Service connection for presbyopia is denied.

Entitlement to service connection for a bilateral eye disability, photophobia, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


